DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 8, 10, 12-14, 16-20, 22-25, and 29-31, are pending and being examined.

Response to Amendment
The previous rejections of Claim(s) 1, 2, 4-10, 12-14, 16-21, 23-25, and 29-31, under 35 U.S.C. 103 as obvious over JP 2004-035947 A to Nishimori et al. (hereinafter Nishimori) in further view of  JP 2000-038542 A to Yasukawa et al. (hereinafter Yasukawa) and further in view of JP 2001-247655 A to Okudaira (hereinafter Okudaira) are withdrawn in light of the Applicant’s amendments and arguments.
The previous rejections of Claim(s) 22, under 35 U.S.C. 103 as obvious over JP 2004-035947 A to Nishimori et al. (hereinafter Nishimori) and in further view of  JP 2000-038542 A to Yasukawa et al. (hereinafter Yasukawa), and further in view of JP 2001-247655 A to Okudaira (hereinafter Okudaira), as applied to claim 18, and further in view of US 5,219,979 A to Greco. (hereinafter Greco) are withdrawn in light of the Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4-6, 8, 10, 12-14, 16-20, 22-25, and 29-31, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 18 and 31, recites, “a two-component aerosol paint-formulation…” that is “in a same space of an aerosol can...” It further goes on to describe the epoxy resin, the epoxy hardener precursor, the weak acid and optionally the solvent all mixed together in the aerosol can. All the ingredients mixed together would be considered is a one component formulation and thus, makes it unclear if the “can” is also required to be “two-component.” For example, the claim states a “two-component” formulation that is “in an aerosol can”. It is unclear if this is meant for both the formulation and the “can” to be “two-components” or if it is just meant for the two component formulation that is mixed in broadly any type of aerosol can. 
Furthermore, it is unclear what the “two” components are. For example, if the first component comprises the epoxy resin, the second component comprises the hardener precursor, it is unclear which of the two components would contain the weak acid, etc. 
The above “two component” formulation that is “in the same space of an aerosol can” is also confusing in light of the Applicant’s specification, which describes two embodiments. One is where everything of the formulation is mixed together in a single chamber can, i.e. one component, and the other embodiment is a “two-chamber aerosol can” with one chamber containing the epoxy resin, the other chamber containing the hardener precursor, and in a 

Claim 19 recites the limitation "wherein the imine" in line 1. However, “imine” was deleted from claim 18.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to add to claim 18 “wherein the epoxy hardener precursors is selected from the group consisting of an imine, an enamine, a Mannich base, aldimine, and mixtures thereof.”

Claim 20 recites the limitation "wherein the enamine" in line 1. However, “imine” was deleted from claim 18.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to add to claim 18 “wherein the epoxy hardener precursors is selected from the group consisting of an imine, an enamine, a Mannich base, aldimine, and mixtures thereof.”

Claims 4-6, 8, 10, 12-14, 16, 17, 19, 20, 22-25, and 29-30, are dependent claims which fail to alleviate the issues above. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 10, 12-14, 16-20, 22-25, and 29-31, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 18 and 31, recite “gloss higher than 10 under an angle of 60°…”  However, Applicant’s specification only has support for a gloss range of 10-100 preferable over 90, under an angle of 60°…” from original claim 6 and page 10, ln 12-14 of their specification. The range of “gloss higher than 10” broadens the range to an unlimited upper limit from which there is no support in the specification and is thus considered to be new matter that was not described in the specification.
It is suggested the gloss range be amended to 10-100.

Claim 29, recites “gloss over 90…” However, Applicant’s specification only has support for a gloss range of 10-100 preferable over 90, under an angle of 60°…” from original claim 6 and page 10, ln 12-14 of their specification. The range of “gloss over 90…” broadens the range to an unlimited upper limit from which there is no support in the specification and is thus considered to be new matter that was not described in the specification. 
It is suggested the gloss range be amended to 90-100.

Claims 4-6, 8, 10, 12-14, 16, 17, 19, 20, 22-25, and 29-30, are dependent claims which fail to alleviate the issues above. 

Response to Arguments
Applicant’s arguments and evidence provide in Van Der Net Declaration, filed 10/25/2021, with respect to Claim(s) 1, 2, 4-10, 12-14, 16-21, 23-25, and 29-31, under 35 U.S.C. 103 as obvious over JP 2004-035947 A to Nishimori et al. (hereinafter Nishimori) in further view of  JP 2000-038542 A to Yasukawa et al. (hereinafter Yasukawa) and further in view of JP 2001-247655 A to Okudaira (hereinafter Okudaira) have been fully considered and are persuasive.  The above rejection under 103 of claims 1, 2, 4-10, 12-14, 16-21, 23-25, and 29-31, have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 8, 10, 12-14, 16-20, 22-25, and 29-31, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 

The following is a statement of reasons for the indication of allowable subject matter:  
The first closest prior art is JP 2004-035947 A to Nishimori et al. (hereinafter Nishimori) Nishimori teaches an anticorrosive coating material for an aerosol spray can, wherein the anticorrosive coating material comprises a one-part anticorrosive coating comprising an (A) organic solvent anticorrosive coating, (B) an organic solvent, and (C) a propellant (See abstract, par 11). The anticorrosive coating is prepared by sequentially mixing 100 parts epoxy resin (bisphenol A epoxy resin), 175 parts urethane-modified epoxy resin, 30 parts vinyltrimethoxysilane, 375 parts magnesium silicate, 110 parts titanium dioxide, 235 parts of xylene, 70 parts of methyl isobutyl ketone, 30 parts of butyl cellosolve, then adding/mixing 10 parts of ketimine. (para 77). The above anticorrosive coating is then mixed with ethylene glycol monobutyl ether (i.e. solvent) and dimethyl ether (i.e. propellant), in an aerosol container to obtain an anticorrosive coating material for an aerosol spray can. (para 83). The above components are to be filled into an aerosol container with the water in amounts of less than 750 ppm (para 71). The anticorrosive coating material is then applied upon steel sheets by aerosol application and dried to from a coating film (para 90) and the anticorrosive coating material is further stored in a spray can. (para 88). Nishimori also teaches the preparation of the paint by mixing all the ingredients (para 77) and filling an aerosol can with it (para 83). Nishimori teaches dehydrating agents can be added if it is desirable (para 41), which demonstrates that the dehydrating agents are optional components. 

Nishimori also does not teach the gloss range, and Konig hardness range, and as evidenced by the Van der Net Declaration dated 10/25/2021, the paint of Nishimori is below the claimed gloss range.

The next closest prior art is in further view of  JP 2000-038542 A to Yasukawa et al. (hereinafter Yasukawa). Yasukawa teaches a one pack epoxy resin coating composition comprising an epoxy resin, a ketimine, a liquid fatty acid and a dehydrating agent (See abstract), wherein the ketimine is a product of diethylenetriamine with methyl isobutyl ketone, (para 22), and wherein the liquid fatty acid is acetic acid, lactic acid, propionic acid, butyric acid, valeric acid or oxalic acid (para 16), which meet the pKa value as cited on page 22, line 15-29 of the Applicant’s specification. The above epoxy and dehydrating agent are mixed first with a dissolver, and is then mixed with the ketimine, fatty acid, and remaining solvent to form the coating composition (para 22). The above coating mixture is then placed into a circular can, sealed and stored. (para 23). Yasukawa also teaches wherein the solvents can be ketone solvents, (para 21). The above coating composition is used in the field of primers, and rust prevention. (para 1, 3, 21 and 25). The coating composition contains 20 wt% of epoxy, 3 wt% of ketimine, 1 wt% of fatty acid, 29 wt% of solvent, and 43 wt% of pigment, talc, calcium carbonate, and suspending agent. (See Example 1, Table 1, para 22-24). 
Yasukawa does not teach excluding the water scavengers.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766